Citation Nr: 9914043	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  93-26 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter






ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active Coast Guard service from October 1942 
to September 1945, and was separated from service after a 
medical survey.  Service connection for a nervous condition 
was granted by a November 1945 rating decision, and a 
10 percent evaluation was assigned.  A May 1955 rating 
decision increased the evaluation to 30 percent, a June 1976 
rating decision increased it to 50 percent, and a September 
1978 rating decision increased it to 70 percent.

The veteran died in August 1993, and this appeal arises from 
a September 1993 rating decision of the Boston, 
Massachusetts, Regional Office (RO) that denied the 
appellant's claim of service connection for the cause of the 
veteran's death.


REMAND

The veteran's service medical records include a May 1945 
report of medical survey noting that, after 33 months of 
active service, including 7 months of sea duty but no combat, 
the veteran was put on the sick list for stomach problems.  
Examinations and diagnostic tests were negative but, 
psychiatrically, he was seen as tense and anxious, with many 
somatic complaints.  Psychoneurosis anxiety was diagnosed, 
and he was separated from service.  As noted above, service 
connection for a nervous condition was granted in a November 
1945 rating decision, and was in effect for the remainder of 
the veteran's lifetime.


The veteran died in August 1993, at the age of 74.  The death 
certificate lists the cause of death as cardiac arrest due 
to, or as a consequence of, myocardial infarction.  At the 
time of his death, service connection was in effect for 
sinusitis, conjunctivitis, and anxiety reaction, with 
superimposed psychophysiologic reaction.  In an August 1993 
statement, the appellant raised the issue of service 
connection for the cause of the veteran's death.

The spouse, children, and parents of a veteran whose death 
was caused by a service-connected disability may be entitled 
to benefits.  38 U.S.C.A. § 1310.  Death is deemed to have 
been caused by a service-connected disability when the 
evidence establishes that a service-connected disability was 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A service-connected disability is 
deemed to have been the principal cause of death when it, 
alone or jointly with another disorder, was the underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability was a contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially, materially, or combined with another disorder, 
to cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

In this case, it is clear that none of the veteran's service-
connected disabilities was the principal cause of his death.  
The question remains whether a service-connected disability 
could be said to have been a contributory cause of death as 
that term is defined above.

In that regard, the Board notes that, in a December 1993 
letter, Edward Streker, DO, Chief of the Mental Hygiene 
Clinic at the Springfield VA Outpatient Clinic, said that it 
was his "belief that severe and prolonged stress with the 
medication he had to take are a definite coronary risk factor 
and it did indeed contribute to his death."  Unfortunately, 
the doctor did not identify the medication to which he 
referred, did not explain the scientific basis for 
attributing stress to the medication (particularly if the 
purpose of the medication was to reduce anxiety), did not 
explain how medication that caused stress was a risk factor 
for atherosclerosis, and did not otherwise explain how the 
veteran's psychiatric disorder contributed to his death.  
Doctor Streker should be afforded the opportunity to clarify 
his belief.

In addition, rather than viewing the evidence in this case 
from the perspective of whether the veteran's psychiatric 
disorder contributed to his death, it might be more helpful 
to the resolution of the claim to view it from the etiology 
of the underlying cause.  The veteran died of a myocardial 
infarction.  What caused it?  That is a question that should 
be addressed by a heart specialist and, when it is, the path 
to a correct decision should become apparent.

The Board is not competent to ascertain the answers to the 
above medical questions, without a solid foundation in the 
record, grounded in medical evidence.  See Rucker v. Brown, 
10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  We acknowledge that the United States Court of 
Appeals for Veterans Claims (known previously, prior to March 
1, 1999, as the U.S. Court of Veterans Appeals) has 
emphasized that a well-grounded claim may arise where the 
record contains medical opinion evidence, in the form of both 
treatises of a general nature and opinions of specific 
pertinence to the veteran, which combine to produce a 
"degree of certainty [establishing] at least a plausible 
causality [and/or] a plausible epidemiological connection 
between the veteran's service and cause of death."  Mattern 
v. West, 12 Vet.App. 222, 228 (1999).  Here, however, as 
discussed above, we find that the medical evidence proffered 
in support of this claim is insufficient, but that the 
physician who has indicated support for the appellant should 
be asked to fill the gaps in his previous submissions. 



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact Edward Streker, 
DO, and ask him to clarify the belief he 
stated in his December 1993 letter.  
Specifically, he should be asked to 
identify the medication the veteran took 
that caused severe and prolonged stress.  
He should be asked to explain the 
scientific basis for claiming that the 
medication caused stress.  He should be 
asked to explain how medication that 
caused stress was a risk factor for 
myocardial infarction.  Finally, he 
should be asked to elaborate on the 
relationship between the veteran's 
psychiatric disorder and his myocardial 
infarction.

2.  Upon completion of the development in 
paragraph 1, above, the case should be 
referred to the Chief of the Cardiology 
Service at the Boston VA Medical Center 
for an opinion.  It is imperative that 
the doctor reviews the veteran's claims 
folder, including this Remand, prior to 
preparing an opinion.  The doctor should 
explain myocardial infarction, the risk 
factors therefor, and the causes thereof, 
and then render an opinion as to whether 
it is at least as likely as not that 
sinusitis, conjunctivitis, or anxiety 
reaction, with superimposed 
psychophysiologic reaction, contributed 
substantially, materially, or combined 
with another disorder, to cause the 
veteran's death, or aided or lent 
assistance to the production of the 
veteran's death.  The factors upon which 
the medical opinion is based must be set 
forth in the report.

3.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If the decision remains adverse 
to the appellant in any way, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board, if appropriate, for further 
appellate consideration.  The veteran need take no action 
until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals, or the United States Court of Appeals for 
Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


